Citation Nr: 1137680	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  03-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis, pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to January 1967, and from July 1970 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision, in which the RO, inter alia, denied entitlement to a TDIU.  The Veteran filed a notice of disagreement (NOD) in May 2003, and the RO issued a statement of the case (SOC) in August 2003.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2003.

In June 2004, the Veteran's former accredited representative, AMVETS, submitted a memorandum indicating that the Veteran was withdrawing his appeal for total disability based on individual unemployability and that AMVETS had decided to withdraw as the Veteran's representative.

In August 2004, the Board remanded the appeal to the RO to clarify whether the Veteran wished to withdraw his claim for a TDIU, and if not, to provide the Veteran with an opportunity to appoint representation, and to afford him a hearing before a Veterans Law Judge at the RO.  

In March 2006, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, he clarified that he was proceeding in the appeal pro se. 

In May 2006, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC) in Washington, DC) for additional development.  After accomplishing further action, in August 2009, the AMC issued a supplemental statement of the case (SSOC), reflecting the continued denial of the claim.

In a September 2009 decision, the Board denied entitlement to a TDIU, to include on an extra-schedular basis.  In October 2009, the appellant filed a motion for reconsideration of the September 2009 Board decision.  In July 2010, a Deputy Vice-Chairman of the Board denied the Veteran's motion for reconsideration under the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 20.1000, 20.1001 (2010).

In August 2010, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing private attorney Mark R. Lippman as his representative.  

The Veteran appealed the Board's September 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the September 2009 Board decision, and returned this matter to the Board for further proceedings consistent with the Joint Motion.  

As a For the reasons expressed below, the claim on appeal is, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.   


REMAND

In light of points raised in the Joint Motion, and review of the claims file, the Board finds that further RO action in this appeal is warranted.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010). 

In this case, service connection is in effect for low back pain, muscular, with degenerative changes (rated as 40 percent disabling), tinnitus (rated as 10 percent disabling), and bilateral high frequency sensorineural hearing loss (rated as 0 percent disabling).  The Veteran's combined disability rating is 50 percent.  Thus, he does not meet the minimum TDIU percentage requirements because his service-connected disabilities constitute a total disability of less than 70 percent.  38 C.F.R. § 4.16(a).

However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases-and pursuant to specifically prescribed procedures-when  a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

The central inquiry is whether the Veteran's service connected disabilities, alone, are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In May 2006, the Board remanded the claim, in part, to afford the Veteran a VA examination and obtain a medical opinion as to whether the Veteran is unemployable as a result of his service-connected disabilities.  The physician was asked to render an opinion, without regard to any nonservice-connected disabilities or the Veteran's age, as to whether it is at least as likely as not that his service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.  

In February 2008, the Veteran underwent VA examinations to obtain assessments of the impact of his service-connected disabilities upon his employability.  

A VA audiologist opined that neither the Veteran's hearing loss, nor tinnitus, should impair him in obtaining employment, as he was still able to hear normal conversational speech, comfortably, at a normal conversational level.  He further noted that, considering his hearing loss, alone, the Veteran should be able to retain employment from his previous profession.  [The record reflects that the Veteran has worked as a delivery truck driver, building maintenance repair man, a plumbing supplies salesperson, a construction engineer and as a carpenter.]  The audiologist also noted that he could not comment on the combination of the Veteran's impairments, as he only had expertise in hearing. 

In addition to an audiological evaluation, the Veteran was afforded a VA spine examination in February 2008.  The physician noted that the Veteran was considered to have a rather significant disability related to the condition of his back.   He added that there was considerable functional impairment as would relate to any activities involving bending, lifting, prolonged standing and working in a forward flexion position.  The physician opined that, based on the Veteran's history, a physical examination and a review of the claims file and X-rays, the Veteran was considered to be totally disabled at the present time and unemployable.  The examiner further indicated that when reviewing the Veteran's history, it appeared that his unemployability dated back to at least 2002, but, more likely to the 1995-1997 era.  The physician went on to state that, in consideration of the Veteran's age, the contribution of the normal aging process to the current findings would be considered.  He opined that the degenerative changes noted were far in excess of what might be contributed by the normal aging process.  The physician concluded by stating that the condition of the Veteran's back is rather significantly applied to his service-connected injuries.

In the Joint Motion, the parties found that VA had failed to satisfy the duty to assist in providing the Veteran with an adequate VA medical examination.  See Joint Motion, at p. 3.  Specifically, the parties noted that the Board had interpreted the February 2008 VA spine examiner's opinion as attributing at least some of the Veteran's back disability to age.  See Joint Motion, at p. 4-5.  However, as noted above, in determining entitlement to a TDIU, consideration may not be given to the Veteran's age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. 361.  The parties agreed that VA should seek clarification from the VA physician as to whether an opinion could be provided regarding the percentage, if any, of the Veteran's back disability due exclusively to the aging process, without resorting to speculation.  See Joint Motion, at p. 5.  

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

As such, the RO should obtain a supplemental medical opinion from the February 2008 VA spine examiner, if available.  The RO should arrange for the Veteran to undergo VA examination only if the February 2008 VA examiner is not available, or is unable to provide the requested opinion without examining the Veteran. 

The Veteran is hereby advised that, if an examination is deemed necessary, failure to report to the scheduled examination, without good cause, shall result in denial of the claim for a TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

In rendering the requested opinion, the VA physician should consider and address the pertinent evidence of record.  In particular, in the Joint Motion, the parties noted that a Social Security Administration (SSA) decision of record indicates that a vocational expert had testified that the Veteran had no transferable skills to obtain alternative employment.  The Board's review of the February 2002 SSA decision reveals that Dr. W. testified before that agency that the Veteran was limited to light level work on a sustained basis.  This decision further reflects that L.C.S., a vocational expert, testified that the Veteran had past relevant work experience as a building maintenance repairer, which would be classified as skilled, medium-level work, and that his work as a plumbing supplies sales person, as described, would be classified as semi-skilled, medium-level work.  The vocational expert testified that the Veteran had no transferable skills.  In rendering the requested opinion, the VA physician should specifically consider and discuss these comments.  

To ensure that all due process requirements are met, and that the record before the VA examiner is complete, on remand, the RO should also obtain and associate with the claims file all outstanding pertinent medical records.  

The claims file includes treatment records from the San Diego VA Medical Center (VAMC) (to include the Mission Valley Outpatient Clinic (OPC)), dated from May 1994 to February 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent VA treatment records from the San Diego VAMC (to include the Mission Valley OPC), following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and the record before the examiner is complete the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the San Diego VAMC (to include the Mission Valley OPC) any records of evaluation and/or treatment of the Veteran, dated since February 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should forward the entire claims file to include a complete copy of the REMAND, to the physician who performed the February 2008 VA spine examination, for a supplemental medical opinion.  

The physician should specifically provide an opinion, consistent with sound medical judgment, as to whether, without regard to any nonservice-connected disabilities, or the Veteran's age, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities (specifically, low back pain, muscular, with productive and degenerative changes, bilateral high frequency sensorineural hearing loss, and tinnitus)-either individually or in concert-render(s) him unable to obtain or retain substantially gainful employment.  

In rendering the requested opinion, the examiner should, to the extent possible, provide comment as to  approximate extent (expressed as a percentage) of the Veteran's back disability that is attributable to the aging process.  

In rendering the requested opinion, the physician should also consider and address the pertinent evidence of record.  In particular, he should consider and address the findings of Dr. W. (that the Veteran was limited to light level work on a sustained basis), and L.C.S. (that the Veteran had no transferable skills), as reflected in the February 2002 SSA decision (discussed above).    

The physician should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility, to obtain the above-requested opinion.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should set forth all examination findings (if any), along with complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.  

If the Veteran fails, without good cause, to report to any examination scheduled in connection with the claim on appeal, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

